Citation Nr: 1449611	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision.

In September 2011, the Veteran testified at a Decision Review Officer (DRO) hearing at the local RO in Detroit, Michigan.  He also testified before the undersigned Veterans Law Judge at a June 2014 video conference hearing.  A copy of each transcript is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's current lumbar and cervical spine disorders are causally related to an in-service back injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking service connection for lumbar and cervical spine disorders, both of which he believes are related to an in-service back injury, as asserted in the July 2009 VA Form 21-526 (Application for Compensation and/or Pension Benefits), September 2010 notice of disagreement, and at the September 2011 and June 2014 hearings.  

The evidence of record shows current disabilities of the lumbar spine and cervical spine.  November 2006 VA x-ray results of the lumbar spine revealed mild degenerative changes with anterior bony spurs.  May 2007 VA magnetic resonance imaging (MRI) results revealed minimal bulging of the C6-C7 disc (cervical spine) and moderate sized left paracentral disc herniation at the L4-L5 level (lumbar spine).  Following the November 2009 VA examination, he was diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine and chronic strain of the cervical spine.

Review of the service treatment records reveal an in-service back injury.  At the time of entry to service, evaluation of the spine, other musculoskeletal, was marked as normal on the June 1971 service entrance examination, and the Veteran marked "no" for pain and arthritis on the June 1971 report of medical history.  While in service, an October 3, 1973 treatment record from the Army Health Clinic in New Ulm noted the Veteran had a history of chronic low back injury for approximately eights months (approximately dates back to February 1973).  He presented with complaints of aggravating that injury after lifting and was assessed with a chronic low back strain.  An October 3, 1973 treatment report from the Battonon Aid Station in New York documents the Veteran reported feeling "sharp" pain after picking up a mal sack that day and back pain when bending over.  His duty was restricted for two weeks due to a low back strain.  

Approximately six days later, he was diagnosed with low back pain after examination of the lumbosacral spine.  Subsequently, two October 1973 treatment records show the Veteran's complaints of low back strain, and two additional reports of restricted duty, each for two weeks, due to the low back strain.  

In multiple statements and testimony at the hearings on appeal, the Veteran's assertions of an in-service back injury in October 1973 and treatment thereafter are corroborated by these service treatment records discussed above.  At the DRO hearing, he specified that during the back injury, he first hit his lower back, center, than head, resulting in both back and neck pain. 

At the time of separation from service, the June 1974 exit examination report documented evaluation of the Veteran's spine, other musculoskeletal, as normal.  At the DRO and Board hearings, he explained that he was discharged in a large group and was not properly and individually asked about his clinical status.  The Board finds the Veteran is competent to report such information regarding the nature of his separation examination and such assertions have been consistent throughout the appeal period.

In November 2009, the Veteran underwent a VA spine examination.  The Veteran reported he originally injured his lower back and neck when he fell down about 15 feet in height during active service and has had almost daily low back and neck pain for the last 15 years (which dates back approximately to 1994).  Following the clinical evaluation, it was concluded the Veteran's "current lumbar spine and cervical spine conditions are not likely related to his active military service back condition.  There is no chronic low back condition as per separation examination dated June 1974 and there are no chronic low back or neck conditions in the immediate civilian medical records after he came out of the service."

The November 2009 VA examination report is competent and probative medical evidence as it appears the examining physician reviewed the relevant evidence in this case, relied on accurate facts, gave a fully articulated opinion that is supported by a sound reasoning, and took into consideration the Veteran's in-service back injury and post-service motor vehicle accident in May 1995.

In contrast, the Veteran submitted the following two private medical opinions.  In August 2009, Dr. J. K. noted treating the Veteran periodically from 1980 to 1983, during which the Veteran presented with symptoms of moderate to severe back pain at that time.  His medical history revealed a fall during military service which resulted in injury to the cervical, thoracic, and lumbar spine regions, and results from spinal x-rays showed osteoarthritis in these regions.  Physical findings revealed tenderness and pain at rest and during range of motion, marked stiffness in movement, and decrease in mobility.  Dr. J. K. treated the Veteran with pain medications, physical therapy, heat therapy, muscle stimulation, diathermy, and ultrasound.  He concluded that the three years of treatment did not diminish the Veteran's pain to any significant degree.

In October 2011, Dr. E. C. noted treating the Veteran during 1994 and from 1995 to 1996 for injuries from the May 1995 motor vehicle accident.  Review of the Veteran's x-rays revealed he had suffered osteoarthritis from some previous injury, likely from a fall in the military in 1973.  He opined that the "motor vehicle accident aggravated the previous condition and involved new trauma of both the cervicothoracic and lumbar regions.  However, the primary injuries suffered before the motor vehicle injury seemed to be the focus of concern in his treatment and forward issues in long term preventive care."

The Board also notes that the Veteran testified at the DRO and Board hearings that he sought treatment within a year after separation from service through his employer, Armco Steel Corporation, and a chiropractor.  The Veteran reported being prescribed muscle relaxers, pain medication, and chiropractic treatment.  Due to the length of time and the corporation now out of business, he was unable to obtain any of the associated treatment records. The Board finds the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The August 2009 and October 2011 private medical opinions are also competent and probative medical evidence as it appears the treating and examining physicians reviewed relevant evidence in this case, relied on accurate facts and medical history, and gave fully articulated opinions that are supported by sound reasoning. 

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's lumbar and cervical spine disorders are related to the documented in-service back injury and assessments of a chronic low back strain.  As indicated, there is both favorable and unfavorable evidence of record (November 2009 VA examination report and private medical opinions dated August 2009 and October 2011) that bears on this question.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given the fully favorable decisions discussed above, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.











ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for a cervical spine disorder is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


